Case: 15-60465       Document: 00514873895         Page: 1     Date Filed: 03/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                     No. 15-60465                                  FILED
                                                                             March 14, 2019
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

KIRKSEY MCCORD NIX, JR.,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:15-CV-77


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Kirksey McCord Nix, Jr., federal prisoner #20921-077, contests the
district court’s dismissal of his 28 U.S.C. § 2255 motion as time-barred. The
district court’s factual findings are reviewed for clear error; its conclusions of
law, de novo. E.g., United States v. Redd, 562 F.3d 309, 311 (5th Cir. 2009).
The denial of § 2255 relief may be affirmed on any basis supported by the
record. Scott v. Johnson, 227 F.3d 260, 262 (5th Cir. 2000).


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60465     Document: 00514873895    Page: 2   Date Filed: 03/14/2019


                                 No. 15-60465

      The one-year limitations period applicable to § 2255 motions runs from
the latest of four events including, pertinent here, the date on which the right
asserted by movant was recognized by the Supreme Court, “if that right has
been newly recognized by the . . . Court and made retroactively applicable to
cases on collateral review”. 28 U.S.C. § 2255(f)(3). Nix contends his § 2255
motion was timely filed under § 2255(f)(3) because it relies on a new right
announced in Rosemond v. United States, 572 U.S. 65 (2014).
      In United States v. Nix, 694 F. App’x 287, 288 (5th Cir. 2017), our court
found Nix failed to show Rosemond applies retroactively to cases on collateral
review. Also, Rosemond addresses the application of the aiding-and-abetting
statute when the underlying offense includes the requirement that the offense
be committed during, and in relation to, the predicate offense, that is a
combination offense. See United States v. Carbins, 882 F.3d 557, 565 (5th Cir.
2018); United States v. Baker, 912 F.3d 297, 312–15 (5th Cir. 2019). Nix’s
relevant conviction is for conspiracy to violate the murder-for-hire statute, 18
U.S.C. § 1958(a). United States v. Sharpe, 995 F.2d 49, 50 (5th Cir. 1993)
(Sharpe I). Rosemond does not apply to the facts of Nix’s case. See, e.g., Baker,
912 F.3d at 312–315.
      AFFIRMED.




                                       2